 In the Matter of ELECTRIC AUTO-LITE COMPANYandMECHANICS.EDUCATIONAL SOCIETY OF`AMERICA, LOCAL No. 4,'C. U. A:Case No. R-5310.-Decided June 3),194-3Mr. Jawws P. Falvey,Mr. Tor Cedervall,of Toledo, Ohio, for the:Unibn:_-Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE-Upon'petition duly filedby Mechanics Educational Society ofAmerica, Local No. 4, C. U. A., herein called the Union,alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Electric Auto-Lite Company,Toledo,Ohio,herein called the Company,the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Louis Plost,Trial Examiner.Said hearing was held at Toledo, Ohio,-on May 7,1943.The Company and the Union appeared and 'participated inthe hearing.'All parties were afforded'full opportunity to be heard,to examine' and cross-examine witnesses,and to introduce evidencebearing on the issues.The Trial Examiner'srulingsmade at-the.hearing are free from prejudicial error and are hereby affirmed.' OilMay 18, 1943,theCompany filed a briefthe,Board has,considered.Upon the entire record in th'e case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYElectric Auto-Lite Company is an Ohio corporation operating four,plants at Toledo, Ohio, where it is engaged in the manufacture ofiAlthoughthe American Federation of Labor and International Union, UnitedAutomo-bile,Aircraft&Agricultural Implement Workers of America,Local No 12,were servedwith notice of hearing,they did not appear.50 N. L. R. B., No. 14.68 ELECTRIC AUTO-LITE COMPANY69various type's ,of war material.During 1942 the Company purchasedraw material for use at its Toledo plants valued in' excess of$1,000,000, 50 percent of which was shipped to it from points outsidethe State of Ohio.During the same period the Company manufac-tured products at its Toledo plants valued in excess of $5,000,000,over 50 percei t of which was shipped to points outside the State ofOhio.The Company admits that it is engaged in commerce withinthe .meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDY'Mechanics Educational -Society of America, Local No.-4, is a labororganization affiliated with the Confederated Unions of America,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATION-On April 4, 1943, the Union, claiming to represent a majority ofthe 'nurses employed by the Company, asked the Company for a col-lective bargaining conference.The Company refused this requestuntil such time as the Union was certified by the Board.,The statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate 2We find that a question affecting commerce has arisen conceriiingthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union urges that all nurses employed at Plant No. 2, PlantNo: 15, Plant No.,20, and Plant No. 25 of the Company, constitute asingle unit appropriate for the purposes of collective bargaining.The Company contennds that because of the nature of the duties ofthe- nurses, they are not employees within the meaning of the Act andthat, therefore, they cannot constitute an appropriate unit.The Com-pany contends further, that in the event the Board finds that nursesare employees within the meaning of the Act, the nurses at Plant No.2,No. 15, and No. 20, should constitute one unit while the nurses' atPlant No. 25 should constitute a separate unit.The nurses employed by the Company at the 4 plants involvedherein are all licensed professional nurses and constitute a well-de-'The Field Examiner reported that the Union presented 9 authorization cards bearingapparently genuine signatures of persons whose names appear on the Company's pay rollof April 19, 1943.There are 16 employees in the appropriate unit.536105-44-vol. 50-6 IxThe nurses administer first aid to employees and operate the Com-pany's infirmaries.They are 'un'der the .supervision of medical doc-tors who are full-time employees of the Company.We find the positionof the Company that nurses are not employees within the meaning,of the Act untenable. Clearly, the relationship between the Companyand the nurses is that of employer and employee.We find nothingin the duties of the nurses "set forth above to warrant depriving themof the rights to self-organization, and collective bargaining guaranteedemployees under the Act.We find that the nurses are employees -within the meaning of Section 2 (3) of the Act and are entitled,.to -the benefits of the Act.The nurses at all four plants of the Company involved herein per-form the same type of duties and are all paid on the same basis. Some70DECISIONS, OF NA'TION'AL LABOR RELATIONS' BOARDfined professional group.As stated above" a substantial number ofthem have designated the Union as their bargaining representative.of the nurses at Plant No. 25 were-transferred there from the otherthree plants' of the Company.The nurses have plant-wide seniority.We find that'a four-plant unit of nurses is appropriate.We find that all nurses 'at Plants -No., 2, No. 15, No. 20, and No. 25of the Company, excluding nurses who have the authority to lureand discharge, constitute a single unit appropriate for the purposesof- collective bargaining, within the meaning of Section 9 (b)' ofthe Act.,V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date' of the Direction of'Election herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTION 'By Virtue of and pursuant to the power vested iii the National LaborRelations Board by Section 9, (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is, herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Electric AutosLite Company, Toledo, Ohio, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eighth Region, acting in this matter ase ELECTRIC AUTO-LITE COMPANY71agent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who 'did not work during said pay-roll period' because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause, to determine whether ornot they desire to be represented by Mechanics Educational Society ofAmerica, Local No. 4, C. ' U. A., for the purposes of collectivebargaining.i